[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 09-12510                  NOVEMBER 16, 2009
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                 CLERK


                    D. C. Docket No. 09-00040-CV-J-25-TEM

MOMO PAJKANOVIC,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (November 16, 2009)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Momo Pajkanovic, a native and citizen of Bosnia and Herzegovina, appeals,

through counsel, the denial of his 28 U.S.C. § 2241 petition for a writ of habeas

corpus, challenging a magistrate judge’s issuance of a certificate of extraditability
pursuant to 18 U.S.C. § 3184.       The magistrate judge based the certificate of

extraditability on Pajkanovic’s commission of an aggravated robbery in Bosnia and

Herzegovina, which the magistrate judge found was an extraditable offense under

the Treaty Between the United States and Servia for the Mutual Extradition of

Fugitives from Justice, U.S.-Yugoslavia, May 17, 1902, 32 Stat. 1890 (the

“Treaty”). On appeal, Pajkanovic argues that his aggravated-robbery conviction

was not covered by the Treaty because: (1) it qualified as a political offense; and

(2) the statute of limitations had run under the laws of Bosnia and Herzegovina.

After thorough review, we affirm.

      “On review of a denial of a habeas petition regarding the issuance of a

certification of extraditability, we review factual findings for clear error and

questions of law de novo.” Noriega v. Pastrana, 564 F.3d 1290, 1294 (11th Cir.

2009), petition for cert. filed, (U.S. July 7, 2009) (No. 09-35).          “Treaty

interpretation presents a question of law, subject to de novo review.” Yapp v.

Reno, 26 F.3d 1562, 1565 (11th Cir. 1994).

      Section 3184 of Title 18 of the United States Code generally permits

extradition when provided for by a treaty or convention. See Noriega, 564 F.3d

at 1295; 18 U.S.C. § 3184. “Extradition is an executive function derived from the

President’s power to conduct foreign affairs, and the judiciary historically has



                                         2
played a limited role in extradition proceedings.” Noriega, 564 F.3d at 1294. An

individual has no right to appeal extradition certification determinations, and

collateral review through a petition for a writ of habeas corpus generally is “limited

to determining whether the magistrate had jurisdiction, whether the offense

charged is within the treaty and, whether there was any evidence warranting the

finding that there was reasonable ground to believe the accused guilty.” Id. at 1295

(quotation and ellipsis omitted).    In this case, Pajkanovic argues only that his

offense did not fall within the Treaty because an exception applied.

      After the courts have completed their limited inquiry, the Secretary of
      State conducts an independent review of the case to determine
      whether to issue a warrant of surrender. The Secretary exercises
      broad discretion and may properly consider myriad factors affecting
      both the individual defendant as well as foreign relations which an
      extradition magistrate may not.

Martin v. Warden, Atlanta Pen, 993 F.2d 824, 829 (11th Cir. 1993).

      First, we are not persuaded by Pajkanovic’s claim that the magistrate judge

erred in finding that his conviction was not for a political offense. The Treaty

provides that:

      A fugitive criminal shall not be surrendered if the offense in respect of
      which his surrender is demanded be of a political character, or if he
      proves that the requisition for his surrender has, in fact, been made
      with a view to try or punish him for an offense of a political character.

      No person surrendered by either of the high contracting parties to the
      other shall be triable or tried, or be punished, for any political crime or

                                           3
       offense, or for any act connected therewith, committed previously to
       his extradition.

Treaty, art. VI.

       The former Fifth Circuit has defined “a political offense under extradition

treaties as an offense committed in the course of and incidental to a violent

political disturbance, such as war, revolution and rebellion. An offense is not of a

political character simply because it was politically motivated.”              Escobedo v.

United States, 623 F.2d 1098, 1104 (5th Cir. 1980) (citation and footnote

omitted).1 The former Fifth Circuit also has said that a political offense charged

under an extradition treaty “must involve an ‘uprising’ or some other violent

political disturbance,” that the “act in question must have been incidental to the

occurrence in order to justify the exclusion,” and that the “status of the offense

committed, whether a political offense or not, is to be determined by the

circumstances attending the alleged crime at the time of its commission and not by

the motives of those who subsequently handle the prosecution.” Garcia-Guillern v.

United States, 450 F.2d 1189, 1192 (5th Cir. 1971).

       Here, Pajkanovic offered no evidence to connect his aggravated robbery to a

violent political disturbance.      As an initial matter, at the extradition hearing,



       1
        Under Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
are bound by cases decided by the former Fifth Circuit before October 1, 1981.

                                              4
Pajkanovic’s brother testified that the war in Bosnia and Herzegovina ended in late

1995, and documents showed that Pajkanovic’s crime was committed in July 1997.

Even if Pajkanovic established that hostilities continued after the war, he offered

no evidence to show that his aggravated robbery was incidental to such hostilities.

See Escobedo, 623 F.2d at 1104. The decision of the Cantonal Court in Zenica

described the robbery, but in no way indicated that it was political in nature.

Furthermore, Pajkanovic’s brother testified that he did not know the details about

Pajkanovic’s offense or the victim. Therefore, Pajkanovic has shown no error in

the magistrate judge’s determination that his offense did not qualify for the

political-offense exception to the Treaty. See Treaty, art. VI; Escobedo, 623 F.2d

at 1104 (holding that the petitioners were not entitled to a political-offense

exception under a treaty with Mexico because they “[did] not contend, and the

evidence offered at the extradition hearing [did] not show, that the charges arising

out of the alleged attempted kidnapping were committed in the course of and

incidental to a violent political disturbance”); Garcia-Guillern, 450 F.2d at 1192.

      As for Pajkanovic’s claim that the evidence showed that his offense was

political in nature because a witness for the prosecution in his aggravated-robbery

trial later was convicted of perjury and the victim on his offense was convicted of

attempted murder, these facts do not support the conclusion that Pajkanovic’s



                                          5
offense was political in nature.    Pajkanovic also submits that his offense was

political because the trial judge involved in his conviction, who was a Croat, later

was removed from the bench. But neither does this establish that his offense was

political, and, in any event, the former Fifth Circuit has said that the status of the

offense is to be determined by the circumstances of the offense at the time of its

commission, not by the motives of those involved in the prosecution.              See

Garcia-Guillern, 450 F.2d at 1192. Accordingly, Pajkanovic has shown no error in

the magistrate judge’s denial of his habeas petition on this ground.

      We likewise reject Pajkanovic’s argument that his offense was not covered

by the Treaty because the statute of limitations had run. The Treaty provides that

“[e]xtradition shall not be granted, in pursuance of the provisions of this Treaty, if

legal proceedings or the enforcement of the penalty for the act committed by the

person claimed has become barred by limitation, according to the laws of the

country to which the requisition is addressed.” Treaty, art. VII. The United States

Code provides that “[n]o statute of limitations shall extend to any person fleeing

from justice.” 18 U.S.C. § 3290.

      As Pajkanovic has conceded, the plain language of Article VII of the Treaty

refers to the statute of limitations as provided by the laws of the United States, and

under those laws, there is no statute of limitations when, as in Pajkanovic’s case, a



                                          6
person has fled from justice. See Treaty, art. VII; 18 U.S.C. § 3290. Therefore,

Pajkanovic has not shown that the magistrate judge committed any error in

determining that his offense was not removed from the Treaty’s purview on the

ground that the applicable statute of limitations had run.

       Moreover, Pajkanovic’s argument that reading the Treaty according to its

plain language “would render nugatory all treaty provisions that contain limitations

on punishments to be determined by the requested state” is unpersuasive.                      He

appears to have overlooked the scenario where the statute of limitations had not yet

run in Bosnia and Herzegovina, but had run in the United States.                     Under that

scenario, the language of the Treaty would dictate that the individual would not be

subject to extradition, although they would be subject to punishment in the

requesting state.     See Treaty, art. VII.         In any event, given the Treaty’s plain

language and the limited role of the judiciary in this context, we decline to read

language into the Treaty that is not there. See Noriega, 564 F.3d at 1294.2 For

these reasons, Pajkanovic failed to establish that his offense was not covered by the

Treaty, and the magistrate judge properly denied his § 2241 petition.

       AFFIRMED.


       2
         Instead, Pajkanovic may present his statute-of-limitations argument to the Secretary of
State. See Yapp, 26 F.3d at 1568 (noting that the petitioner could address her speedy-trial
argument to the Secretary of State, “who exercises much broader discretion in international
extradition cases than do the federal courts”); Martin, 993 F.2d at 829.

                                                7